Title: To Alexander Hamilton from Edmund Randolph, 9 September 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia September 9th 1794
Sir,

The President of the United States instructs me to request, that you will cause an inquiry to be immediately made, through some of the Officers of the Customs, into the damage sustained by the detention of the Brig William of Glasgow, a prize to a French Cruiser, while She was detained by Government for examination, whether she was not captured within the protection of our coast. It may perhaps be important to ascertain the time, when the damage accrued and through what means. You will be pleased to direct the persons, who shall be employed to inform the French Consul in Philadelphia of the time and place of their proceeding; in order that the persons interested in behalf of the Captors may be present, if they think proper.
These measures are adopted by the President, that he may have the whole subject before him, when he shall decide on the application made by the French minister, for compensation, and not because he has already decided in its favor. Those therefore who shall be appointed to inquire, will not give any intimation to the Consul or others, that the President has in the smallest degree prejudged the matter.
I have the honor, Sir, to be with great respect & esteem   Your most obedient Servant

Edm: Randolph
The Secretary of the Treasury

